Case 1:19-md-02875-RBK-JS Document 76 Filed 04/09/19 Page 1 of 4 PageID: 412



                                  THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY
                                           CAMDEN VICINAGE

________________________________________________ :
                                                    :
In re: Valsartan NDMA Products Liability Litigation :
                                                    :                                   Master Docket No. 19‐2875 (RBK/JS)
                                                    :
        This Document Applies to All Actions        :                                                 ORDER
                                                    :
________________________________________________ :
                                        CASE MANAGEMENT ORDER NO. 3
                                         (Direct Filing Order – Stipulated)


KUGLER, United States District Judge:


1.0      SCOPE OF THE ORDER
        This Stipulated Order shall govern the direct filing of actions into Multi‐District
Litigation docket number MDL No. 2875 in the District of New Jersey, and applies only to
those actions brought by a U.S. citizen or resident based on usage or purchase of generic
formulations of Valsartan medications allegedly containing nitrosamine impurities NDMA
and/or NDEA.


    2.0 DIRECT FILING OF CASES INTO MDL No. 2875
        2.1     In order to eliminate delays associated with the transfer to this Court of
actions filed in or removed to other federal district courts and to promote judicial efficiency
and pursuant to 28 U.S. Code § 1407 and the Transfer Order dated February 14, 2019 [“the
Transfer Order”] of the Judicial Panel on Multi‐District Litigation [“JMPL”] (Doc. 229), any
plaintiff whose action would otherwise be subject to transfer to MDL No. 2875 may
hereinafter file his or her complaint against all defendants directly into docket matter No.
MDL No. 2875 in the District of New Jersey.1
        Any plaintiff who files a complaint in accordance with this CMO prior to the Court’s
approval of the short form complaint must file a short form complaint within 30 days of
the Court’s approval of the short form complaint.

1  If any plaintiff has tried to directly file a case into this MDL in the District of New Jersey prior to the execution of this
Direct Filing Order, such directly filings are not authorized and shall be dismissed without prejudice if not refiled pursuant
to the terms of this Order.

                                                               1
Case 1:19-md-02875-RBK-JS Document 76 Filed 04/09/19 Page 2 of 4 PageID: 413




        Pursuant to Case Management Order [“CMO”} No. 2, defendants’ obligation to
answer, move, or otherwise respond to direct filed complaints has been stayed pending
further Court order, and all objections and affirmative defenses have been preserved by
Defendants.


        2.2. Regarding those Valsartan‐related cases filed directly in this MDL in the
District of New Jersey and which originated from other federal districts, all defendants
hereby stipulate and agree they shall not assert an objection of improper venue under Fed.
R. Civ. P. 12(b)(c) regarding pre‐trial proceedings in the District of New Jersey. The parties
do reserve the right pursuant to 28 U.S. Code §§ 1391 and 1406(a)) to oppose and object to
any improper venue proposed for trial. For further clarity and consistent with the Transfer
Order, each action directly filed in this MDL and originating from another federal district
has been so filed in this MDL solely for pretrial proceedings. Moreover, the parties have
not waived their rights to transfer any action in this MDL to a court of proper venue under
28 U.S.C. §§ 1391 and 1406(a) and Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523
U.S. 26 (1998) upon completion of pretrial proceedings.


       2.3.   For actions directly filed in this MDL, the complaint should include: (1) a
statement indicating that it is being filed in accordance with this Stipulated Order and (2) a
designation of venue, which will be the presumptive place of remand absent an agreement
otherwise among the Parties or a determination by the Court that the place of remand
should be elsewhere based upon good cause.


       2.4.     At the conclusion of pretrial proceedings in an action directly‐filed before
this Court pursuant to this CMO and upon a determination that this action is ripe for
remand for the purpose of conducting trial proceedings, the Court will resolve any venue
challenges, objections or disputes. Further, at such resolution of venue challenges, and
pursuant to 28 U.S.C § 1404(a), and after giving the parties an opportunity to meet and
confer and be heard on the issue, this Court will transfer the action to that federal district
court having proper venue as defined by 28 U.S.C. § 1391. Moreover, defendants reserve
and do not waive any objection and affirmative defense of improper venue and/or lack of
personal jurisdiction as to plaintiffs’ designation.


       2.5. Nothing contained herein shall preclude the parties from agreeing at a future
date to try in this District any action directly filed in this MDL pursuant to this CMO.


                                                2
Case 1:19-md-02875-RBK-JS Document 76 Filed 04/09/19 Page 3 of 4 PageID: 414




        2.6. The inclusion of any action in this MDL, whether filed originally or directly in
the District of New Jersey, shall not constitute a determination by this Court that
jurisdiction or venue is proper.


         2.7.   All parties stipulate and agree that the direct filing of an action in this MDL
pursuant to this CMO in the District of New Jersey shall have no impact on the choice of law
that would apply otherwise to an individual action had it been originally filed in another
district court and transferred to this Court pursuant to 28 U.S.C. § 1407.


       2.8. All defendants stipulate and agree that the filing of a complaint directly in
this MDL pursuant to this CMO shall stop the running of any statute of limitations or
prescriptive or peremptive period, to the same extent as if the complaint had been filed in
an appropriate venue on the date of direct filing in this MDL.


        2.9. A reference to “all defendants” herein shall not constitute an appearance by
or for any defendant not properly served.


       2.10 A complaint directly filed in MDL No. 2875 in the District of New Jersey shall
bear the following caption:


                        THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                    CAMDEN VICINAGE
_________________________________________________ :
                                                    :
In re: Valsartan NDMA Products Liability Litigation :   Master Docket No. 19‐2875 (RBK/JS)
                                                    :
               ___________________________________, :   Complaint and Jury Demand
                              Plaintiff(s),         :
                                                    :   CLASS ACTION (this is optional)
                            v.                      :
                                                    :     Civil Action No.
               ___________________________________ :
                               Defendant(s).        :
_________________________________________________:


                                               3
Case 1:19-md-02875-RBK-JS Document 76 Filed 04/09/19 Page 4 of 4 PageID: 415




       2.11 For only those complaints alleging a class action, the filing party must add
the phrase “CLASS ACTION” in the case caption, on a line directly below the phrase
“Complaint and Jury Demand”. (See an example in the caption above).


Dated: 9 April 2019                               s/ Robert B. Kugler
                                                  ROBERT B. KUGLER
                                                  United States District Judge




                                             4
